John A. Fogleman, Justice, dissenting. I dissented in J. Weingarten, Inc. v. Thompson, 251 Ark. 914 (1972), 475 S.W. 2d 697, and dissent here. I consider the evidence here at least as unsubstantial as it was in Weingarten. I still am unable to comprehend why the credibility or incredibility of the defendant’s witnesses has any place in our determining whether the defendant’s motion for a directed verdict should have been granted. I would reverse the judgment in this case, too. I am authorized to state that Mr. Justice Jones joins in this dissent.